DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments of 01/04/2021 have several instances wherein words that were previously deleted from the claims were re-introduced without proper mark-up. These are clearly simple clerical errors. Although the claims are non-compliant, they are entered in the interest of compact prosecution, and the errors will be corrected by Examiner’s amendment herein. 
Claims 1-7, 9-14, 36, 37, and 39-41 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims—
	
3. The method of 
6. The method of 

7. The method of 

9.  The method of 

10. The method of +/K+-ATPase, AGE-plasminogen, AGE-myelin, AGE-lysozyme, AGE- immunoglobulin, AGE-red cell Glu transport protein, AGE-3-N-acetyl hexokinase, AGE- apo E, AGE-red cell membrane protein, AGE-aldose reductase, AGE-ferritin, AGE-red cell spectrin, AGE-alcohol dehydrogenase, AGE-haptoglobin, AGE-tubulin. AGE-thyroid hormone, AGE-fibrinogen, AGE-p2-microglobulin, AGE-sorbitol dehydrogenase, AGE- a1-antitrypsin, AGE-carbonate dehydratase, AGE-hexokinase, AGE-apo C-1, AGE- keyhole limpet hemocyanin (AGE-KLH) and mixtures thereof.

11. The method of 

12. The method of 

13. The method of 

14. The method of 

36. The method of 



The following is an examiner’s statement of reasons for allowance: Applicants' amendments and arguments filed on 01/04/2021 have been fully considered and are deemed to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W 8:30am-5:30pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647